               Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 1 of 48



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  BO HU, derivatively on behalf of TILRAY, INC.,

         Plaintiff,
                                                     Case No.: 1:20-cv-4135
         vs.

  BRENDAN KENNEDY, MARK
  CASTANEDA, MICHAEL AUERBACH,
  REBEKAH DOPP, MARYSCOTT
  GREENWOOD, and CHRISTINE ST.CLARE,                 DEMAND FOR JURY TRIAL

         Defendants,

         and

  TILRAY, INC.,

         Nominal Defendant.


                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                      INTRODUCTION

       Plaintiff Bo Hu (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and on

behalf of Nominal Defendant Tilray, Inc. (“Tilray” or the “Company”), files this Verified

Shareholder Derivative Complaint against Brendan Kennedy, Mark Castaneda, Michael Auerbach,

Rebekah Dopp, Maryscott Greenwood, and Christine St.Clare (collectively, the “Individual

Defendants,” and together with Tilray, the “Defendants”) for breaches of their fiduciary duties as

directors and/or officers of Tilray, unjust enrichment, abuse of control, gross mismanagement,

waste of corporate assets, for violations of Section 14(a) of the Securities Exchange Act of 1934

(the “Exchange Act”), and for contribution under Sections 10(b) and 21D of the Exchange Act. As

for Plaintiff’s complaint against the Defendants, Plaintiff alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to all
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 2 of 48



other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys, which included, among other things, a review of the Defendants’ public documents,

conference calls and announcements made by Defendants, United States Securities and Exchange

Commission (“SEC”) filings, wire and press releases published by and regarding Tilray, legal

filings, news reports, securities analysts’ reports and advisories about the Company, and

information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Tilray’s directors and officers from January 15, 2019 through the present (the “Relevant

Period”).

       2.      Based out of British Columbia, Canada, Tilray produces and distributes a variety

of medical and adult-use cannabis and hemp products. The Company cultivates its medical

cannabis at facilities in Canada and Europe, and provides its products to patients, pharmacies, and

healthcare providers across fifteen countries.

       3.      At the start of the Relevant Period, the Individual Defendants announced that the

Company had entered into a long-term business arrangement with Authentic Brands Group LLC

(“ABG”), a brand development and entertainment company, pursuant to which the Company and

ABG would jointly market and distribute a portfolio of Tilray’s consumer cannabis products (the

“ABG Agreement.”)

       4.      In many of the Company’s SEC filings and press releases issued during the

Relevant Period, as well as in several of the Company’s earnings calls, the Individual Defendants

touted the benefits that the ABG Agreement would supposedly provide for the Company, such as

allowing Tilray to reach new customers and expand into new markets. In reality, such benefits



                                                  2
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 3 of 48



were substantially overstated, and the ABG Agreement would ultimately prove to be a detriment

to the Company and its prospects.

       5.      The truth emerged on March 2, 2020, when Tilray disclosed its earnings for the full

year and fourth fiscal quarter of 2019, revealing, among other things, that the Company had

suffered much higher net losses as compared to the previous fiscal year, and that the Company had

recorded charges of $112.1 million related to impairment of the ABG Agreement.

       6.      On this news, the price of the Company’s stock plummeted by over 15%, falling

from $15.35 per share at the close of trading on March 2, 2020, to $13.02 per share at the close of

trading on March 3, 2020.

       7.      During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make to the investing public a series

of materially false and misleading statements regarding the Company’s business, operations, and

prospects. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements to the investing public that failed to disclose,

inter alia, that: (1) the benefits that the ABG Agreement would allegedly provide to the Company,

including expanding the Company’s marketing capabilities and customer base, were highly

exaggerated; (2) as a result, the Company would end up recording an impairment of over $112

million related to the ABG Agreement, and predictably, the Company’s financial results would be

negatively impacted; and (3) as a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.

       8.      The Individual Defendants failed to correct and caused the Company to fail to

correct these false and misleading statements and omissions of material fact, while all six of the




                                                 3
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 4 of 48



Individual Defendants engaged in lucrative insider sales, netting combined proceeds of over $37

million.

       9.      Additionally, in breach of their fiduciary duties, the Individual Defendants willfully

or recklessly caused the Company to fail to maintain an adequate system of oversight, disclosure

controls and procedures, and internal controls over financial reporting.

       10.     The Individual Defendants’ breaches of fiduciary duty and other misconduct have

subjected the Company, the Company’s Chief Executive Officer (“CEO”), and the Company’s

former Chief Financial Officer (“CFO”) to a federal securities fraud class action lawsuit pending

in the United States District Court for the Southern District of New York (the “Securities Class

Action”), the need to undertake internal investigations, losses from the waste of corporate assets,

and losses due to the unjust enrichment of Individual Defendants who were improperly over-

compensated by the Company, and will likely cost the Company going forward millions of dollars.

       11.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, of the collective engagement in fraud and

misconduct by the Company’s current directors, of the substantial likelihood of the CEO’s liability

in the Securities Class Action and the current directors’ liability in this derivative action, and of

their not being disinterested or independent directors, a majority of the Board cannot consider a

demand to commence litigation against themselves on behalf of the Company with the requisite

level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §




                                                 4
                 Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 5 of 48



78n(a)(1), Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Section 10(b) of the Exchange

Act, 15. U.S.C. § 78j(b), and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f).

        13.       Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action based on violations of the Exchange Act.

        14.       This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        15.       This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        16.       Venue is proper in this District because a substantial portion of the transactions and

wrongs complained of herein occurred in this District, and the Defendants have received

substantial compensation in this District by engaging in numerous activities that had an effect in

this District.

                                               PARTIES

        Plaintiff

        17.       Plaintiff is a current shareholder of Tilray. Plaintiff has continuously held Tilray

common stock at all relevant times.

        Nominal Defendant Tilray

        18.       Tilray is a Delaware corporation with its principal executive offices located at 110

Maughan Road, Nanaimo, British Columbia V9XIJ2. Tilray’s shares trade on the NASDAQ under

the ticker symbol “TLRY.” The Company’s common stock is divided into non-public Class 1

common stock, which entitles holders to ten votes per share, and publicly traded Class 2 common

stock, which entitles holders to one vote per share.

        Defendant Kennedy




                                                    5
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 6 of 48



       19.     Defendant Brendan Kennedy (“Kennedy”) has served as the Company’s President

and CEO since January 2018. According to the Company’s Schedule 14A filed with the SEC on

April 30, 2020 (the “2020 Proxy Statement”), as of March 30, 2020, Defendant Kennedy

beneficially owned 9,369,405 shares of the Company’s Class 1 common stock, as well as

7,031,092 shares of the Company’s Class 2 common stock, which afforded him approximately

36.4% of total voting power over matters set for shareholder determination as of that date. Given

that the price per share of the Company’s Class 2 common stock at the close of trading on March

30, 2020 was $6.61, Defendant Kennedy owned over $46.4 million worth of Tilray stock.

       20.     For the fiscal year ended December 31, 2019, Defendant Kennedy received

$3,480,910 in compensation from the Company, which consisted of $575,332 in salary,

$2,888,760 in stock awards, and $16,818 in all other compensation.

       21.     During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Kennedy made the following sales of the Company’s Class 2 common stock:

              Date           Number of Shares          Price Per Share          Proceeds
           1/24/2019            149,916                    $74.21             $11,125,266
            3/1/2019             87,139                    $80.92              $7,051,287
            4/1/2019             87,139                    $63.87              $5,565,480
            4/2/2019             18,970                    $63.78              $1,209,906
          12/11/2019            100,000                    $18.30              $1,830,000
           1/13/2020            100,000                    $16.53              $1,653,000
           2/13/2020            100,000                    $16.28              $1,628,000


       22.     Thus, in total, before the fraud was exposed, he sold 643,164 Company shares on

inside information, for which he received over $30 million. His insider sales, made with knowledge




                                                6
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 7 of 48



of material non-public information before the material misstatements and omissions were exposed,

demonstrate his motive in facilitating and participating in the scheme.

       23.     The Company’s 2020 Proxy Statement stated the following about Defendant

Kennedy:

       Brendan Kennedy has served as our President and Chief Executive Officer and
       member of our Board since January 2018. Mr. Kennedy has also served as a
       member of the board of directors and Chief Executive Officer of Tilray Canada,
       Ltd., our Canadian subsidiary, since 2016. Mr. Kennedy served as the Executive
       Chairman and member of the board of directors of Privateer Holdings, Inc., a
       private investment firm focused exclusively on the cannabis industry, beginning
       October 2011 until December 2019. Privateer Holdings was our controlling
       stockholder until the Downstream Merger (as defined below). Mr. Kennedy also
       served as Chief Executive Officer of Privateer Holdings from its founding until
       June 2018. Prior to founding Privateer Holdings, Mr. Kennedy served as the Chief
       Operating Officer of Silicon Valley Bank Analytics from 2010 to 2011 and
       Managing Director from 2006 to 2010. Mr. Kennedy holds a BA from the
       University of California, Berkeley, an MS in Engineering from the University of
       Washington and an MBA from the Yale School of Management.

       Defendant Castaneda

       24.     Defendant Mark Castaneda (“Castaneda”) served as the Company’s CFO and

Treasurer from March 2018 until he resigned on March 2, 2020. According to the 2020 Proxy

Statement, as of March 30, 2020, Defendant Castaneda beneficially owned 657,710 shares of the

Company’s Class 2 common stock. Given that the price per share of the Company’s Class 2

common stock at the close of trading on March 30, 2020 was $6.61, Defendant Castaneda owned

over $4.34 million worth of Tilray stock.

       25.     For the fiscal year ended December 31, 2019, Defendant Castaneda received

$10,127,314 in compensation from the Company, which consisted of $400,045 in salary, $912,240

in stock awards, and $8,815,029 in all other compensation.




                                                7
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 8 of 48



       26.      During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Castaneda made the following sales of the Company’s Class 2 common stock:

               Date          Number of Shares           Price Per Share          Proceeds
             2/25/2019           40,000                     $78.65              $3,146,000
             3/14/2019           30,000                     $70.43              $2,112,900
             4/15/2019           10,000                     $51.72               $517,200


       27.      Thus, in total, before the fraud was exposed, he sold 80,000 Company shares on

inside information, for which he received over $5.77 million. His insider sales, made with

knowledge of material non-public information before the material misstatements and omissions

were exposed, demonstrate his motive in facilitating and participating in the scheme.

       28.      The Company’s Schedule 14A filed with the SEC on April 15, 2019 (the “2019

Proxy Statement”) stated the following about Defendant Castaneda:

       Mark Castaneda has served as our Chief Financial Officer and Treasurer (Secretary
       during 2018) since March 2018. Mr. Castaneda previously served as the Chief
       Financial Officer and Assistant Treasurer of Primo Water Corporation, a publicly
       traded water marketing and distribution company, from March 2008 to January
       2018. From October 2007 to March 2008, Mr. Castaneda served as the Chief
       Financial Officer for Tecta America, Inc., a private national roofing contractor, and
       from October 2004 to August 2006, he served as Chief Financial Officer for Pike
       Electric Corporation, a publicly traded energy solutions provider, where he helped
       lead its initial public offering in July 2005. Mr. Castaneda also served as the Chief
       Financial Officer of Blue Rhino Corporation from November 1997 to October 2004
       and as a member of the board of directors of Blue Rhino from September 1998 to
       April 2004. Mr. Castaneda helped lead Blue Rhino’s initial public offering in May
       1998. Mr. Castaneda began his career with Deloitte & Touche in 1988 and is a
       certified public accountant. Mr. Castaneda has served on the Audit Committee of
       Ranir Global Holdings, LLC since August 2016. Mr. Castaneda holds a BS in
       Accountancy and a Masters, Taxation from DePaul University.

       Defendant Auerbach




                                                8
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 9 of 48



       29.      Defendant Michael Auerbach (“Auerbach”) has served as a Company director since

February 2018. According to the 2020 Proxy Statement, as of March 30, 2020, Defendant

Auerbach beneficially owned 4,094,046 shares of the Company’s Class 2 common stock, which

afforded him approximately 1.5% of total voting power over matters set for shareholder

determination as of that date. Given that the price per share of the Company’s Class 2 common

stock at the close of trading on March 30, 2020 was $6.61, Defendant Auerbach owned over $27

million worth of Tilray stock.

       30.      For the fiscal year ended December 31, 2019, Defendant Auerbach received

$389,971 in compensation from the Company, which consisted of $71,527 in fees earned or paid

in cash, $285,994 in stock awards, and $32,450 in all other compensation.

       31.      During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Auerbach made the following sale of the Company’s Class 2 common stock:

               Date              Number of Shares     Price Per Share         Proceeds
             12/2/2019               40,312               $19.30              $778,021


       32.      His insider sale, made with knowledge of material non-public information before

the material misstatements and omissions were exposed, demonstrates his motive in facilitating

and participating in the scheme.

       33.      The Company’s 2020 Proxy Statement stated the following about Defendant

Auerbach:

       Michael Auerbach has served as a member of our Board since February 2018. He
       served on the board of directors of Privateer Holdings from January 2014 to
       December 2019. He is the Founder of Subversive Capital, Chairman of Subversive
       Capital Acquisition Corp., Chairman of Subversive Capital REIT, LP and General
       Partner of Subversive Capital’s venture platform and Opportunity Fund. Mr.
       Auerbach is an entrepreneur, investor, business consultant, and private diplomat.




                                                9
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 10 of 48



       He is a Senior Vice President at Albright Stonebridge Group (“ASG”), the global
       consulting firm of former secretary of state Madeleine Albright, where he has
       worked since 2012. Before joining ASG, Mr. Auerbach created Social Risks, which
       provided investors with assessments of companies' social impact. Social Risks was
       bought out by global consulting giant Control Risks, where Mr. Auerbach served
       as a Vice President for five years. Michael began his career founding Panopticon
       Inc, a VC incubator concentrating on internet and mobile technology. He has an
       MA in International Relations from Columbia University and a BA in Critical
       Theory from the New School.

       Defendant Dopp

       34.      Defendant Rebekah Dopp (“Dopp”) has served as a Company director since May

2018. She also serves as the Chair of the Compensation Committee, and as a member of the Audit

Committee and the Nominating and Corporate Governance Committee. According to the 2020

Proxy Statement, as of March 30, 2020, Defendant Dopp beneficially owned 11,374 shares of the

Company’s Class 2 common stock. Given that the price per share of the Company’s Class 2

common stock at the close of trading on March 30, 2020 was $6.61, Defendant Dopp owned

approximately $75,182 worth of Tilray stock.

       35.      For the fiscal year ended December 31, 2019, Defendant Dopp received $371,770

in compensation from the Company, which consisted of $85,776 in fees earned or paid in cash and

$285,994 in stock awards.

       36.      During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Dopp made the following sale of the Company’s Class 2 common stock:

               Date          Number of Shares         Price Per Share        Proceeds
             6/20/2019           3,938                    $50.00             $196,900




                                               10
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 11 of 48



       37.     Her insider sale, made with knowledge of material non-public information before

the material misstatements and omissions were exposed, demonstrates her motive in facilitating

and participating in the scheme.

       38.     The Company’s 2020 Proxy Statement stated the following about Defendant Dopp:

       Rebekah Dopp has served as a member of our Board since May 2018. Ms. Dopp
       currently works at Google, where she is the founder of Exponent – the company’s
       gender equality incubator; she joined Google in 2016 as Head of Local TV
       Partnerships and was the architect of the local TV engagement strategy for
       YouTube TV. She previously served as Senior Vice President, Advanced Digital
       Services for CBS Corporation from 2014 to 2016 and in several leadership
       positions at HBO from 2001 to 2014. She is a CEO coach, keynote speaker and has
       led global product, engineering, strategy, and distribution teams. She served as a
       senior leader on the launch teams for HBO GO, CBS All Access, and YouTube
       TV. Ms. Dopp holds a BA in Business Administration with a concentration in
       finance from The College of William and Mary and participated in Directors’
       College at Stanford Law School and the TV Executive Leadership Program at
       Harvard Business School.

       Defendant Greenwood

       39.     Defendant Maryscott Greenwood (“Greenwood”) has served as a Company

director since May 2018. She also serves as the Chair of the Nominating and Corporate

Governance Committee, and as a member of the Audit Committee and the Compensation

Committee. According to the 2020 Proxy Statement, as of March 30, 2020, Defendant Greenwood

beneficially owned 14,645 shares of the Company’s Class 2 common stock. Given that the price

per share of the Company’s Class 2 common stock at the close of trading on March 30, 2020 was

$6.61, Defendant Greenwood owned approximately $96,803 worth of Tilray stock.

       40.     For the fiscal year ended December 31, 2019, Defendant Greenwood received

$380,558 in compensation from the Company, which consisted of $94,564 in fees earned or paid

in cash and $285,994 in stock awards.




                                              11
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 12 of 48



       41.      During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Greenwood made the following sale of the Company’s Class 2 common stock:

               Date           Number of Shares         Price Per Share        Proceeds
             6/20/2019             667                     $50.01             $33,356


       42.      Her insider sale, made with knowledge of material non-public information before

the material misstatements and omissions were exposed, demonstrates her motive in facilitating

and participating in the scheme.

       43.      The Company’s 2020 Proxy Statement stated the following about Defendant

Greenwood:

       Maryscott “Scotty” Greenwood has served as a member of our Board since May
       2018. Ms. Greenwood is currently the Partner and Managing Director of Crestview
       Strategy US LLC, serving in such role since June 2019. She has served as the Chief
       Executive Officer of the Canadian American Business Council since 2016, where
       she previously served as Executive Director from 2001 to 2016. She previously
       served as a principal at Dentons from July 2015 to May 2019 and as the Senior
       Managing Director at McKenna, Long & Aldridge LLP from April 2001 to June
       2015. Ms. Greenwood holds a BA in Political Science from the University of
       Vermont.

       Defendant St.Clare

       44.      Defendant Christine St.Clare (“St.Clare”) has served as a Company director since

June 2018. She also serves as the Chair of the Audit Committee, and as a member of the

Nominating and Corporate Governance Committee and the Compensation Committee. According

to the 2020 Proxy Statement, as of March 30, 2020, Defendant St.Clare beneficially owned 11,312

shares of the Company’s Class 2 common stock. Given that the price per share of the Company’s

Class 2 common stock at the close of trading on March 30, 2020 was $6.61, Defendant St.Clare

owned approximately $74,772 worth of Tilray stock.




                                               12
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 13 of 48



       45.      For the fiscal year ended December 31, 2019, Defendant St.Clare received

$378,727 in compensation from the Company, which consisted of $92,733 in fees earned or paid

in cash and $285,994 in stock awards.

       46.      During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant St.Clare made the following sale of the Company’s Class 2 common stock:

               Date           Number of Shares         Price Per Share          Proceeds
             6/20/2019            4,000                    $50.01               $200,040


       47.      Her insider sale, made with knowledge of material non-public information before

the material misstatements and omissions were exposed, demonstrates her motive in facilitating

and participating in the scheme.

       48.      The Company’s 2020 Proxy Statement stated the following about Defendant

St.Clare:

       Christine St.Clare has served as a member of our Board since June 2018. Ms.
       St.Clare is President of St.Clare Advisors, LLC, a company she founded in January
       2012. In 2010, Ms. St.Clare completed a 35-year career with KPMG, during which
       time she served in various capacities, including as Audit Partner from 1986 until
       2005; as Advisory Partner in Internal Audit, Risk and Compliance from 2005 until
       2010; and as a member of KPMG’s board of directors for four years, chairing the
       Audit and Finance Committee. From February 2013 to December 2019, Ms.
       St.Clare served on the board of directors of Fibrocell Science, Inc. and chaired its
       Audit Committee until its sale to a strategic buyer. Ms. St.Clare has served on
       the board of directors of AquaBounty Technologies, Inc. and as Chairperson of its
       Audit Committee since May 2014. From February 2013 through December 2016,
       Ms. St.Clare served on the board of directors and as Audit Committee Chairperson
       for Polymer Group, Inc (aka Avintiv), a global manufacturing company. Ms.
       St.Clare holds a BS in Accounting from California State University, Long Beach,
       and attended Executive Education courses at The Wharton School of the University
       of Pennsylvania. In March 2019, Ms. St.Clare was named to The National
       Association of Corporate Directors (NACD) 2019 NACD Directorship 100, which
       is a list of the most influential leaders in the boardroom and corporate governance
       community.




                                               13
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 14 of 48



               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       49.     By reason of their positions as officers and/or directors of Tilray, and because of

their ability to control the business and corporate affairs of Tilray, the Individual Defendants owed

Tilray and its shareholders fiduciary obligations of trust, loyalty, good faith, and due care, and

were and are required to use their utmost ability to control and manage Tilray in a fair, just, honest,

and equitable manner. The Individual Defendants were and are required to act in furtherance of

the best interests of Tilray and its shareholders so as to benefit all shareholders equally.

       50.     Each director and officer of the Company owes to Tilray and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       51.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Tilray, were able to and did, directly or indirectly, exercise control over

the wrongful acts complained of herein.

       52.     To discharge their duties, the officers and directors of Tilray were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       53.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Tilray, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

Defendants were aware or should have been aware posed a risk of serious injury to the Company.



                                                  14
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 15 of 48



       54.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management, earnings,

internal controls, and present and future business prospects, including the dissemination of false

information regarding the Company’s business, prospects, and operations, and had a duty to cause

the Company to disclose in its regulatory filings with the SEC all those facts described in this

Complaint that it failed to disclose, so that the market price of the Company’s common stock

would be based upon truthful and accurate information.

       55.     To discharge their duties, the officers and directors of Tilray were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Tilray were required

to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of New York and the United States, and

pursuant to Tilray’s own Code of Business Conduct and Ethics (the “Code of Ethics”);

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Tilray conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make




                                                 15
               Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 16 of 48



reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

                 (d)    establish and maintain systematic and accurate records and reports of the

business and internal affairs of Tilray and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

                 (e)    maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Tilray’s operations would comply with all

applicable laws and Tilray’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

                 (f)    exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

                 (g)    refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

                 (h)    examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         56.     Each of the Individual Defendants further owed to Tilray and the shareholders the

duty of loyalty requiring that each favor Tilray’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position, influence

or knowledge of the affairs of the Company to gain personal advantage.




                                                 16
               Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 17 of 48



         57.     At all times relevant hereto, the Individual Defendants were the agents of each other

and of Tilray and were at all times acting within the course and scope of such agency.

         58.     Because of their advisory, executive, managerial, and directorial positions with

Tilray, each of the Individual Defendants had access to adverse, non-public information about the

Company.

         59.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Tilray.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         60.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.

         61.     The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, abuse of control, gross

mismanagement, waste of corporate assets, and violations of the Exchange Act; (ii) conceal

adverse information concerning the Company’s operations, financial condition, legal compliance,

future business prospects and internal controls; and (iii) artificially inflate the Company’s stock

price.

         62.     The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully or recklessly to conceal material

facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this



                                                  17
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 18 of 48



plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually

took the actions set forth herein. Because the actions described herein occurred under the authority

of the Board, each of the Individual Defendants who is a director of Tilray was a direct, necessary,

and substantial participant in the conspiracy, common enterprise, and common course of conduct

complained of herein.

       63.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       64.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants, and of Tilray, and was at all times acting within the course

and scope of such agency.

                                TILRAY’S CODE OF ETHICS

       65.     The Company’s Code of Ethics provides that all directors, executive officers, and

employees must comply with the Code of Ethics, stating the following:

       We are committed to maintaining the highest standards of business conduct and
       ethics. This Code of Business Conduct and Ethics reflects the business practices
       and principles of behavior that support this commitment. We expect every
       employee, officer and director to read and understand the Code and its application
       to the performance of his or her business responsibilities. References in the Code
       to employees are intended to cover officers and, as applicable, directors.

       66.     In a section titled, “Honest and Ethical Conduct,” the Code of Ethics states the

following:

       It is the policy of TILRAY, INC. to promote high standards of integrity by
       conducting our affairs in an honest and ethical manner. The integrity and reputation



                                                 18
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 19 of 48



       of TILRAY, INC. depends on the honesty, fairness and integrity brought to the job
       by each person associated with us. Unyielding personal integrity is the foundation
       of corporate integrity.

       67.       In a section titled, “Legal Compliance,” the Code of Ethics states the following, in

relevant part:

       Obeying the law, both in letter and in spirit, is the foundation of this Code. Our
       success depends upon each employee's operating within legal guidelines and
       cooperating with local, national and international authorities. We expect employees
       to understand the legal and regulatory requirements applicable to their business
       units and areas of responsibility. We hold periodic training sessions to ensure that
       all employees comply with the relevant laws, rules and regulations associated with
       their employment, including laws prohibiting insider trading. While we do not
       expect you to memorize every detail of these laws, rules and regulations, we want
       you to be able to determine when to seek advice from others. lf you do have a
       question in the area of legal compliance, it is important that you not hesitate to seek
       answers from your supervisor or the Compliance Officer.

       68.       In a section titled, “Maintenance of Corporate Books, Records, Documents and

Accounts; Financial Integrity; Public Reporting,” the Code of Ethics states the following, in

relevant part:

       The integrity of our records and public disclosure depends upon the validity,
       accuracy and completeness of the information supporting the entries to our books
       of account. Therefore, our corporate and business records should be completed
       accurately and honestly. The making of false or misleading entries, whether they
       relate to financial results or test results, is strictly prohibited. Our records serve as
       a basis for managing our business and are important in meeting our obligations to
       customers, suppliers, creditors, employees and others with whom we do business.
       As a result, it is important that our books, records and accounts accurately and fairly
       reflect, in reasonable detail, our assets, liabilities, revenues, costs and expenses, as
       well as all transactions and changes in assets and liabilities. We require that:

             •   no entry be made in our books and records that intentionally hides or
                 disguises the nature of any transaction or of any of our liabilities or
                 misclassifies any transactions as to accounts or accounting periods;

             •   transactions be supported by appropriate documentation;

             •   the terms of sales and other commercial transactions be reflected accurately
                 in the documentation for those transactions and all such documentation be
                 reflected accurately in our books and records;




                                                  19
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 20 of 48




             •   employees comply with our system of internal controls; and

             •   no cash or other assets be maintained for any purpose in any unrecorded or
                 " off-thebooks" fund.

       Our accounting records are also relied upon to produce reports for our management,
       stockholders and creditors, as well as for governmental agencies. In particular, we
       rely upon our accounting and other business and corporate records in preparing the
       periodic and current reports that we file with the SEC. Securities laws require that
       these reports provide full, fair, accurate, timely and understandable disclosure and
       fairly present our financial condition and results of operations. Employees who
       collect, provide or analyze information for or otherwise contribute in any way in
       preparing or verifying these reports should strive to ensure that our financial
       disclosure is accurate and transparent and that our reports contain all of the
       information about TILRAY, INC. that would be important to enable stockholders
       and potential investors to assess the soundness and risks of our business and
       finances and the quality and integrity of our accounting and disclosures. In addition:

             •   no employee may take or authorize any action that would intentionally
                 cause our financial records or financial disclosure to fail to comply with
                 generally accepted accounting principles, the rules and regulations of the
                 SEC or other applicable laws, rules and regulations;

             •   all employees must cooperate fully with our Accounting Department, as
                 well as our independent public accountants and counsel, respond to their
                 questions with candor and provide them with complete and accurate
                 information to help ensure that our books and records, as well as our reports
                 filed with the SEC, are accurate and complete; and

             •   no employee should knowingly make (or cause or encourage any other
                 person to make) any false or misleading statement in any of our reports filed
                 with the SEC or knowingly omit (or cause or encourage any other person to
                 omit) any information necessary to make the disclosure in any of our reports
                 accurate in all material respects.

       69.       In violation of the Code of Ethics, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, abuse of

control, gross mismanagement, waste of corporate assets, and violations of the Exchange Act.




                                                  20
                Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 21 of 48



Moreover, each of the Individual Defendants violated the Code of Ethics by engaging in insider

trading. Also in violation of the Code of Ethics, the Individual Defendants failed to maintain the

accuracy of Company records and reports, comply with laws and regulations, conduct business in

an honest and ethical manner, and properly report violations of the Code of Ethics.

                      THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

          Background

          70.     Tilray is a Nanaimo, British Columbia-based producer of quality-tested medical

cannabis and hemp products. The Company employs a team of entrepreneurs, scientists, and

cannabis industry experts to research, cultivate, and test a wide variety of cannabis and hemp

products, including smokable cannabis, cannabis oils, vapes, cannabis beverages, cannabis edibles,

hemp foods, and cannabidiol products. The Company makes its products available for clinical

trials and supplies its products to customers such as pharmacies and hospitals in 15 countries,

across five continents.

          71.     On January 15, 2019, the Individual Defendants announced Tilray’s entry into the

ABG Agreement with ABG, a New York-based marketing and entertainment company that

manages various entertainment and lifestyle brands. The agreement would purportedly boost

Tilray’s marketing capabilities with respect to its array of consumer cannabis products, and would

allow Tilray to tap into new markets and customer bases.

          72.     Though the Individual Defendants frequently heaped praise on the ABG Agreement

and its alleged benefits throughout the Relevant Period, the truth was that such benefits were

heavily overblown, as the Company’s financial results disclosed on March 2, 2020 would later

reveal.

          False and Misleading Statements

          January 15, 2019 Press Release



                                                 21
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 22 of 48



       73.       On January 15, 2019, the Company issued a press release announcing the ABG

agreement, and describing the terms of the agreement. The press release stated the following, in

relevant part:

       NANAIMO, British Columbia -- (BUSINESS WIRE) -- Today, Tilray, Inc.
       (NASDAQ: TLRY), a global pioneer in cannabis production and distribution, and
       Authentic Brands Group (ABG), an owner of a portfolio of global lifestyle and
       entertainment brands, announced that they have signed a long-term revenue sharing
       agreement to market and distribute a portfolio of consumer cannabis products
       within ABG’s brand portfolio in jurisdictions where regulations permit.

                                                ***

       As the owner of more than 50 brands, ABG builds value by partnering with an
       expansive network of best-in-class manufacturers, operators and retailers. With a
       global retail footprint of over 100,000 points of sale and more than 4,500 branded
       freestanding stores and shop-in-shops, ABG’s portfolio generates
       approximately US$9 billion in retail sales annually. Reaching nearly 250 million
       social media followers across key digital platforms, ABG’s robust marketing arm
       drives growth and engagement for its portfolio, including connecting its brands
       with over 150 million targeted followers through Winston, its proprietary micro-
       influencer network.

       Under the terms of the agreement:

             The parties will leverage ABG’s portfolio of brands to develop, market and
             distribute consumer cannabis products across the world, as and where legal,
             with an immediate focus on opportunities, including CBD, in Canada and the
             U.S. subject to applicable and brand appropriate regulations.

             Tilray will be the preferred supplier of active cannabinoid ingredients for such
             products.

             Tilray will initially pay to ABG US$100 million and up to US$250 million in
             cash and stock, subject to the achievement of certain commercial and/or
             regulatory milestones.

             Tilray will have the right to receive up to 49% of the net revenue from cannabis
             products bearing ABG brands, with a guaranteed minimum payment of up
             to US$10 million annually for 10 years, subject to certain commercial and/or
             regulatory milestones.

       Through this agreement, ABG and Tilray join forces at the intersection of science
       and brand to connect consumers with innovative health and wellness products
       suited to their many lifestyle needs.



                                                 22
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 23 of 48




       74.     The press release also quoted Defendant Kennedy, as well as non-party Daniel W.

Dienst, the Executive Vice Chairman of ABG, as follows:

       “We are thrilled to partner with ABG, a global leader known for expertly managing
       and marketing an owned portfolio of iconic brands,” said Brendan
       Kennedy, Tilray President and CEO. “As we work to expand Tilray’s global
       presence, this agreement leverages our complementary strengths and will be
       accretive to our shareholders as we reach new consumers across the
       entertainment, fashion, beauty, home and health and wellness sectors. We look
       forward to working with ABG to bring unique and sought-after branded cannabis
       products to the marketplace.”

       Daniel W. Dienst, ABG Executive Vice Chairman, said, “Tilray’s unyielding focus
       on science, product quality, operational excellence and innovation has allowed
       them to quickly emerge as a leader in the cannabis industry. We see extraordinary
       potential for cannabis in the fast-growing health and wellness category –
       particularly for CBD products in the United States and around the world - and are
       excited about this long-term partnership.”

(Emphasis added.)

       March 18, 2019 Press Release

       75.     On March 18, 2019, the Company issued a press release disclosing the Company’s

financial results for the fiscal year ended December 31, 2018. In a section titled, “Business

Highlights,” the press release described the ABG Agreement as follows:

       [The Company] [a]nnounced a long-term revenue sharing agreement
       with Authentic Brands Group (“ABG”) to leverage their portfolio of brands and
       develop, market and distribute consumer cannabis products across the world. This
       global partnership will focus on CBD products in the United States and THC/CBD
       products in Canada, and elsewhere as regulations permit.

       March 25, 2019 Form 10-K

       76.     On March 25, 2019, the Company filed its annual report on Form 10-K for the fiscal

year ended December 31, 2018 (the “2018 10-K”). The 2018 10-K was signed by Defendants

Kennedy, Castaneda, Auerbach, Dopp, Greenwood, and St.Clare, and contained certifications

pursuant to Rule 13a-14(a) and 15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of




                                               23
               Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 24 of 48



2002 (“SOX”) signed by Defendants Kennedy and Castaneda attesting to the accuracy of the

financial statements contained therein, the disclosure of any material changes to the Company’s

internal controls, and the disclosure of any fraud committed by the Company, its officers, or its

directors.

         77.      The 2018 10-K stated the following regarding the ABG Agreement, in relevant

part:

         In January 2019, we entered into a global revenue sharing agreement with
         Authentic Brands Group (“ABG”), to market and distribute a portfolio of consumer
         cannabis products within ABG’s brand portfolio in jurisdictions where regulations
         permit. ABG is the owner of more than 50 iconic brands with a global retail
         footprint of over 100,000 points-of-sale.

                                                        ***

         We currently have, and may expand the scope of, and may in the future enter into,
         strategic alliances with third parties that we believe will complement or augment
         our existing business. Examples of such strategic alliances include our agreement
         with Sandoz AG, joint venture with AB InBev and partnership with ABG.

         April 15, 2019 Proxy Statement

         78.      On April 15, 2019, the Company filed the 2019 Proxy Statement with the SEC.

Defendants Kennedy, Auerbach, Dopp, Greenwood, and St.Clare solicited the 2019 Proxy

Statement filed pursuant to Section 14(a) of the Exchange Act, which contained material

misstatements and omissions. 1

         79.      With respect to the Company’s Code of Ethics, the 2019 Proxy Statement stated,

“[w]e have adopted a Code of Business Conduct and Ethics that applies to all of our employees,

officers and directors, including those officers responsible for financial reporting.”



1
  Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are based solely on
negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these
allegations and related claims.




                                                          24
             Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 25 of 48



       80.     The 2019 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Ethics was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Ethics.

       81.     The 2019 Proxy Statement also failed to disclose, inter alia, that: (1) the benefits

that the ABG Agreement would allegedly provide to the Company, including expanding the

Company’s marketing capabilities and customer base, were highly exaggerated; (2) as a result, the

Company would end up recording an impairment of over $112 million related to the ABG

Agreement, and predictably, the Company’s financial results would be negatively impacted; and

(3) as a result of the foregoing, the Company’s public statements were materially false and

misleading at all relevant times.

       May 14, 2019 Press Release

       82.     On May 14, 2019, the Company issued a press release disclosing the Company’s

financial results for the fiscal quarter ended March 31, 2019. In a section titled, “Business

Highlights,” the press release described the ABG Agreement as follows:

       [The Company] [c]ompleted a long-term revenue sharing agreement
       with Authentic Brands Group (ABG) to leverage their portfolio of brands and
       develop, market and distribute consumer cannabis products across the world. The
       partnership will initially focus on CBD products in the U.S. and THC/CBD
       products in Canada and expand globally as regulations permit.

       May 14, 2019 Conference Call

       83.     Also on May 14, 2019, the Company held a conference call with analysts and

investors to discuss the Company’s financial results for the fiscal quarter ended March 31, 2019.

During the call, Defendant Kennedy commented on the ABG Agreement, and the purported

benefits that it offered the Company, as follows:




                                                25
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 26 of 48



        In the first quarter, we announced partnerships and acquisitions that align with our
        growth strategy. Our strategic partnership with Authentic Brands Group (ABG)
        announced in January will leverage ABG's portfolio of more than 50 of the world's
        most iconic brands, as well as their North American distribution network.

                                               ***

        With Manitoba, Authentic Brands Group, and Live Well, we believe we are well-
        positioned for long-term leadership in the market.

(Emphasis added.)

        May 15, 2019 Form 10-Q

        84.     On May 15, 2019, the Company filed its quarterly report on Form 10-Q with the

SEC for the fiscal quarter ended March 31, 2019 (the “1Q19 10-Q”). The 1Q19 10-Q was signed

by Defendants Kennedy and Castaneda, and contained SOX certifications signed by Defendants

Kennedy and Castaneda attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

        85.     The 1Q19 10-Q stated the following regarding the ABG Agreement, in relevant

part:

        We currently have, and may expand the scope of, and may in the future enter into,
        strategic alliances with third parties that we believe will complement or augment
        our existing business. Examples of such strategic alliances include our agreement
        with Sandoz AG, joint venture with AB InBev and partnership with ABG.

        August 13, 2019 Form 10-Q

        86.     On August 13, 2019, the Company filed its quarterly report on Form 10-Q with the

SEC for the fiscal quarter ended June 30, 2019 (the “2Q19 10-Q”). The 2Q19 10-Q was signed by

Defendants Kennedy and Castaneda, and contained SOX certifications signed by Defendants

Kennedy and Castaneda attesting to the accuracy of the financial statements contained therein, the




                                                26
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 27 of 48



disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

        87.     The 2Q19 10-Q stated the following regarding the ABG Agreement, in relevant

part:

        We currently have, and may expand or reduce the scope of, and may in the future
        enter into, strategic alliances with third parties that we believe will complement or
        augment our existing business. Examples of such strategic alliances include our
        agreement with Sandoz AG, joint venture with AB InBev and partnership with
        ABG.

        August 13, 2019 Conference Call

        88.     Also on August 13, 2019, the Company held a conference call with analysts and

investors to discuss the Company’s financial results for the fiscal quarter ended June 30, 2019.

During the call, Defendant Kennedy described the ABG Agreement and its purported benefits as

follows:

        We expect our strategic partnerships and acquisitions to accelerate our growth.
        Our strategic partnership with Authentic Brands Group which we announced in
        Q1 continues to build momentum with our first product launch planned for the
        second half of the year in the United States. The ABG partnership is the first of its
        kind deal leveraging ABG's portfolio of more than 50 of the world's more iconic
        brands for the global CBD market.

                                               ***

        Our strategy to capitalize on the estimated $22 billion hemp-derived CBD industry
        in the United States is centered on building a portfolio of trusted brands. With
        Manitoba Harvest as our foundation, we will continue to add to our portfolio
        whether it be via acquisitions such as Smith & Sinclair, partnerships such as
        Authentic Brands Group, or by building our own brands.

(Emphasis added.)

        November 12, 2019 Conference Call

        89.     On November 12, 2019, the Company held a conference call with analysts and

investors to discuss the Company’s financial results for the fiscal quarter ended September 30,




                                                 27
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 28 of 48



2019. During the call, Defendant Kennedy again discussed the ABG Agreement and its purported

benefits as follows:

        As part of these pillars of growth, our strategic partnerships and acquisitions are
        important business drivers for us and I want to update you on our progress.
        Starting with our strategic partnership with Authentic Brands Group. We
        recently completed some initial pilot marketing with Nine West. We expect our
        first product launch to be in the United States in the near future. Tilray is also
        working with ABG to commercialize other brands in Europe by early 2020.

                                               ***

        And building strategic partnerships that will allow us to expedite our entry into the
        THC market when legally permitted to do so. While we have a foothold with
        Manitoba Harvest we will continue to build a platform of brands and products
        through acquisitions and partnerships such as Smith & Sinclair and Authentic
        Brands Group both of which we expect to launch CBD products by the end of the
        year.

(Emphasis added.)

        November 13, 2019 Form 10-Q

        90.     On November 13, 2019, the Company filed its quarterly report on Form 10-Q with

the SEC for the fiscal quarter ended September 30, 2019 (the “3Q19 10-Q”). The 3Q19 10-Q was

signed by Defendants Kennedy and Castaneda, and contained SOX certifications signed by

Defendants Kennedy and Castaneda attesting to the accuracy of the financial statements contained

therein, the disclosure of any material changes to the Company’s internal controls, and the

disclosure of any fraud committed by the Company, its officers, or its directors.

        91.     The 3Q19 10-Q stated the following regarding the ABG Agreement, in relevant

part:

        We currently have, and may expand or reduce the scope of, and may in the future
        enter into, strategic alliances with third parties that we believe will complement or
        augment our existing business. Examples of such strategic alliances include our
        agreement with Sandoz, joint venture with AB InBev and partnership with ABG.




                                                 28
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 29 of 48



        92.     The statements referenced in ¶¶ 73–77 and 82–91 herein were materially false and

misleading and failed to disclose material facts necessary to make the statements made not false

and misleading. Specifically, the Individual Defendants failed to disclose, inter alia, that: (1) the

benefits that the ABG Agreement would allegedly provide to the Company, including expanding

the Company’s marketing capabilities and customer base, were highly exaggerated; (2) as a result,

the Company would end up recording an impairment of over $112 million related to the ABG

Agreement, and predictably, the Company’s financial results would be negatively impacted; and

(3) as a result of the foregoing, the Company’s public statements were materially false and

misleading at all relevant times.

        The Truth Emerges

        93.     On March 2, 2020, the Company issued a press release disclosing the Company’s

financial results for the fiscal quarter and full year ended December 31, 2019. The press release

revealed that the Company had suffered net losses during the 2019 fiscal year of $321.2 million,

or $3.20 per share, up from $67.7 million in net losses, or $0.82 per share during the 2018 fiscal

year.

        94.     Notably, the press release reported that the Company had “recorded non-cash

charges of $112.1 million related to impairment of the Authentic Brands Group LLC (‘ABG’)

agreement as well as $68.6 million in inventory reserves.”

        95.     On this news, the price of the Company’s stock plunged from $15.35 per share at

the close of trading on March 2, 2020, to $13.02 per share at the close of trading on March 3, 2020,

representing a loss in value of over 15%.

                                    DAMAGES TO TILRAY




                                                 29
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 30 of 48



       96.      As a direct and proximate result of the Individual Defendants’ conduct, Tilray will

lose and expend many millions of dollars.

       97.      Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against the Company, its CEO, and its former CFO, any internal

investigations, and amounts paid to outside lawyers, accountants, and investigators in connection

thereto.

       98.      These expenditures also include, but are not limited to, compensation and benefits

paid to the Individual Defendants who breached their fiduciary duties to the Company.

       99.      As a direct and proximate result of the Individual Defendants’ conduct, Tilray has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                 DERIVATIVE ALLEGATIONS

       100.     Plaintiff brings this action derivatively and for the benefit of Tilray to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Tilray, unjust enrichment, abuse of control, gross

mismanagement, waste of corporate assets, and violations of the Exchange Act, as well as the

aiding and abetting thereof.

       101.     Tilray is named solely as a nominal party in this action. This is not a collusive action

to confer jurisdiction on this Court that it would not otherwise have.

       102.     Plaintiff is, and has been at all relevant times, a shareholder of Tilray. Plaintiff will

adequately and fairly represent the interests of Tilray in enforcing and prosecuting its rights, and,




                                                   30
               Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 31 of 48



to that end, has retained competent counsel, experienced in derivative litigation, to enforce and

prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        103.     Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        104.     A pre-suit demand on the Board of Tilray is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following five individuals: Defendants

Kennedy, Auerbach, Dopp, Greenwood, and St.Clare (the “Directors”). Plaintiff needs only to

allege demand futility as to three of the five Directors who are on the Board at the time this action

is commenced.

        105.     Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to cause the Company to make false and misleading statements

and omissions of material facts, while each of them engaged in insider sales based on material

non-public information, all of which renders them unable to impartially investigate the charges

and decide whether to pursue action against themselves and the other perpetrators of the scheme.

        106.     In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in making and/or causing the Company to make the materially false and

misleading statements alleged herein. The fraudulent scheme was intended to make the Company

appear more profitable and attractive to investors. While investors were duped into believing the

fraud perpetrated by the Individual Defendants, all five of the Directors sold Company stock at

artificially inflated prices based on inside material information. As a result of the foregoing, the




                                                 31
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 32 of 48



Directors breached their fiduciary duties, face a substantial likelihood of liability, are not

disinterested, and demand upon them is futile, and thus excused.

       107.     Additional reasons that demand on Defendant Kennedy is futile follow. Defendant

Kennedy has served as the Company’s President and CEO since January 2018. Thus, as the

Company admits, he is a non-independent director. The Company provides Defendant Kennedy

with his principal occupation, and he receives handsome compensation, including $3,480,910 in

2019 for his services. Additionally, Defendant Kennedy’s beneficial stock ownership as of March

30, 2020 provided him with control of approximately 36.4% of total voting power over matters set

for shareholder determination. Defendant Kennedy was ultimately responsible for all of the false

and misleading statements and omissions that were made, including those contained in the

Company’s SEC filings and press releases and made during the conference calls referenced herein,

many of which he either personally made or signed off on. As the Company’s highest officer and

as a trusted Company director, he conducted little, if any, oversight of the scheme to cause the

Company to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. His insider sales, which yielded over $30 million in proceeds,

demonstrate his motive in facilitating and participating in the fraud. Moreover, Defendant

Kennedy is a defendant in the Securities Class Action. For these reasons, Defendant Kennedy

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       108.     Additional reasons that demand on Defendant Auerbach is futile follow. Defendant

Auerbach has served as a Company director since February 2018. Defendant Auerbach has

received and continues to receive compensation for his role as a director as described above. As a




                                               32
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 33 of 48



trusted Company director, he conducted little, if any, oversight of the scheme to cause the

Company to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. His insider sale, which yielded approximately $778,021 in proceeds,

demonstrates his motive in facilitating and participating in the fraud. Furthermore, Defendant

Auerbach signed, and thus personally made the false and misleading statements in the 2018 10-K.

For these reasons, Defendant Auerbach breached his fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       109.     Additional reasons that demand on Defendant Dopp is futile follow. Defendant

Dopp has served as a Company director since May 2018. She also serves as the Chair of the

Compensation Committee, and as a member of the Audit Committee and the Nominating and

Corporate Governance Committee. Defendant Dopp has received and continues to receive

compensation for her role as a director as described above. As a trusted Company director, she

conducted little, if any, oversight of the scheme to cause the Company to make false and

misleading statements, consciously disregarded her duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded her duties to protect corporate assets.

Her insider sale, which yielded approximately $196,900 in proceeds, demonstrates her motive in

facilitating and participating in the fraud. Furthermore, Defendant Dopp signed, and thus

personally made the false and misleading statements in the 2018 10-K. For these reasons,

Defendant Dopp breached her fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon her is futile and, therefore, excused.




                                                 33
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 34 of 48



       110.     Additional reasons that demand on Defendant Greenwood is futile follow.

Defendant Greenwood has served as a Company director since May 2018. She also serves as the

Chair of the Nominating and Corporate Governance Committee, and as a member of the Audit

Committee and the Compensation Committee. Defendant Greenwood has received and continues

to receive compensation for her role as a director as described above. As a trusted Company

director, she conducted little, if any, oversight of the scheme to cause the Company to make false

and misleading statements, consciously disregarded her duties to monitor such controls over

reporting and engagement in the scheme, and consciously disregarded her duties to protect

corporate assets. Her insider sale, which yielded approximately $33,356 in proceeds, demonstrates

her motive in facilitating and participating in the fraud. Furthermore, Defendant Greenwood

signed, and thus personally made the false and misleading statements in the 2018 10-K. For these

reasons, Defendant Greenwood breached her fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon her is futile and, therefore,

excused.

       111.     Additional reasons that demand on Defendant St.Clare is futile follow. Defendant

St.Clare has served as a Company director since June 2018. She also serves as the Chair of the

Audit Committee, and as a member of the Nominating and Corporate Governance Committee and

the Compensation Committee. Defendant St.Clare has received and continues to receive

compensation for her role as a director as described above. As a trusted Company director, she

conducted little, if any, oversight of the scheme to cause the Company to make false and

misleading statements, consciously disregarded her duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded her duties to protect corporate assets.

Her insider sale, which yielded approximately $200,040 in proceeds, demonstrates her motive in




                                               34
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 35 of 48



facilitating and participating in the fraud. Furthermore, Defendant St.Clare signed, and thus

personally made the false and misleading statements in the 2018 10-K. For these reasons,

Defendant St.Clare breached her fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon her is futile and, therefore, excused.

       112.     Additional reasons that demand on the Board is futile follow.

       113.     As described above, all five of the Directors directly engaged in insider trading, in

violation of federal law and the Company’s Code of Ethics. Defendants Kennedy, Auerbach,

Dopp, Greenwood, and St.Clare collectively received proceeds of over $31.2 million as a result of

insider transactions executed during the Relevant Period, when the Company’s stock price was

artificially inflated due to the false and misleading statements alleged herein. Therefore, demand

in this case is futile as to them, and excused.

       114.     Demand in this case is excused because the Directors, all of whom are named as

defendants in this action, are beholden to and controlled by Defendant Kennedy, whose beneficial

share ownership provided him with approximately 36.4% of total voting power over matters set

for shareholder determination as of March 30, 2020, including election of directors. These

shareholdings provide Defendant Kennedy with significant control over the continued

employment of the Directors. Thus, the Directors are unable to evaluate a demand with disinterest

or independence as a result of Defendant Kennedy’s control over them.

       115.     Defendants Dopp, Greenwood, and St.Clare (the “Audit Committee Defendants”)

served on the Company’s Audit Committee during the Relevant Period. Pursuant to the Company’s

Audit Committee Charter, the Audit Committee Defendants were responsible for overseeing, inter

alia, the Company’s corporate accounting and financial reporting processes, the integrity of the

Company’s financial statements, and the Company’s internal controls over financial reporting. The




                                                  35
               Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 36 of 48



Audit Committee Defendants failed to ensure the integrity of the Company’s financial statements,

as they are charged to do under the Audit Committee Charter, allowing the Company to file false

and misleading financial statements with the SEC and to fail to maintain internal controls. Thus,

the Audit Committee Defendants breached their fiduciary duties, are not disinterested, and demand

is excused as to them.

        116.     The Directors have longstanding business and personal relationships with each

other and the Individual Defendants that preclude them from acting independently and in the best

interests of the Company and the shareholders. For instance, Defendant Auerbach has served since

2014 as a director of Privateer Holdings, an investment firm founded by Defendant Kennedy, and

where Defendant Kennedy served as CEO until June 2018. These conflicts of interest precluded

the Directors from adequately monitoring the Company’s operations and internal controls and

calling into question the Individual Defendants’ conduct.

        117.     In violation of the Code of Ethics, the Directors conducted little, if any, oversight

of the Company’s internal controls over public reporting and of the Company’s involvement in the

Individual Defendants’ scheme to issue materially false and misleading statements to the public

and to facilitate and disguise the Individual Defendants’ violations of law, including breaches of

fiduciary duty, unjust enrichment, abuse of control, gross mismanagement, waste of corporate

assets, and violations of the Exchange Act. In violation of the Code of Ethics, the Directors failed

to comply with the law. Thus, the Directors face a substantial likelihood of liability and demand

is futile as to them.

        118.     Tilray has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves

or others who were responsible for that wrongful conduct to attempt to recover for Tilray any part




                                                  36
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 37 of 48



of the damages Tilray suffered and will continue to suffer thereby. Thus, any demand upon the

Directors would be futile.

       119.     The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand is excused as being futile.

       120.     The acts complained of herein constitute violations of fiduciary duties owed by

Tilray’s officers and directors, and these acts are incapable of ratification.

       121.     The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of Tilray. If there is a directors’ and officers’ liability

insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Directors, known as, inter alia, the “insured-

versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

officers of Tilray, there would be no directors’ and officers’ insurance protection. Accordingly,

the Directors cannot be expected to bring such a suit. On the other hand, if the suit is brought

derivatively, as this action is brought, such insurance coverage, if such an insurance policy exists,




                                                  37
                 Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 38 of 48



will provide a basis for the Company to effectuate a recovery. Thus, demand on the Directors is

futile and, therefore, excused.

          122.     If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Tilray to sue the Individual Defendants named herein, because, if they did, they would face

a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

          123.     Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least three of the Directors cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                              FIRST CLAIM

                           Against Individual Defendants for Violations of
                                 Section 14(a) of the Exchange Act

          124.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          125.     The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          126.     Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any




                                                     38
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 39 of 48



proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       127.     Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

       128.     Under the direction and watch of the Directors, the 2019 Proxy Statement failed to

disclose, inter alia, that: (1) the benefits that the ABG Agreement would allegedly provide to the

Company, including expanding the Company’s marketing capabilities and customer base, were

highly exaggerated; (2) as a result, the Company would end up recording an impairment of over

$112 million related to the ABG Agreement, and predictably, the Company’s financial results

would be negatively impacted; and (3) as a result of the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.

       129.     The Individual Defendants also caused the 2019 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, while failing to disclose that the Company’s financial prospects were

misrepresented as a result of false and misleading statements, causing the Company’s share price

to be artificially inflated and allowing the Individual Defendants to wrongfully benefit from the

fraud alleged herein.

       130.     Moreover, the 2019 Proxy Statement was false and misleading when it discussed

the Company’s adherence to specific governance policies and procedures, including the Code of




                                                  39
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 40 of 48



Ethics, due to the Individual Defendants’ failures to abide by them and their engagement in the

scheme to issue false and misleading statements and omissions of material fact.

       131.     In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the 2019 Proxy Statement were materially false and misleading. The misrepresentations and

omissions were material to Plaintiff in voting on the matters set forth for shareholder determination

in the 2019 Proxy Statement, including but not limited to, election of directors and ratification of

an independent auditor.

       132.     The false and misleading elements of the 2019 Proxy Statement led to the re-

election of Defendants Auerbach and Dopp, which allowed them to continue breaching their

fiduciary duties to Tilray.

       133.     The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2019 Proxy Statement.

       134.     Plaintiff on behalf of Tilray has no adequate remedy at law.

                                           SECOND CLAIM

               Against the Individual Defendants for Breach of Fiduciary Duties

       135.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       136.     Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Tilray’s business and affairs.

       137.     Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.




                                                 40
               Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 41 of 48



        138.      The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Tilray.

        139.      In breach of their fiduciary duties owed to Tilray, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose, inter alia, that: (1) the benefits that the ABG

Agreement would allegedly provide to the Company, including expanding the Company’s

marketing capabilities and customer base, were highly exaggerated; (2) as a result, the Company

would end up recording an impairment of over $112 million related to the ABG Agreement, and

predictably, the Company’s financial results would be negatively impacted; and (3) as a result of

the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

        140.      The Individual Defendants also failed to correct and caused the Company to fail to

correct the false and misleading statements and omissions of material fact, while all six of the

Individual Defendants engaged in lucrative insider sales, netting combined proceeds of over $37

million.

        141.      In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of oversight, disclosure controls and procedures, and internal

controls.

        142.      The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the




                                                  41
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 42 of 48



misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of Tilray’s securities and

disguising insider sales.

       143.     The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

maintained, or acted with reckless disregard for the truth, in that they caused the Company to

improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,

even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of artificially inflating the price of Tilray’s securities

and disguising insider sales.

       144.     These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       145.     As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Tilray has sustained and continues to sustain significant damages. As a result

of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       146.     Plaintiff on behalf of Tilray has no adequate remedy at law.

                                           THIRD CLAIM

                   Against the Individual Defendants for Unjust Enrichment

       147.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.



                                                  42
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 43 of 48



       148.     By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made, the Individual Defendants were unjustly enriched at the

expense of, and to the detriment of, Tilray.

       149.     The Individual Defendants either benefitted financially from the improper conduct

and their making lucrative insider sales, or received profits, bonuses, stock options, or similar

compensation from Tilray that was tied to the performance or artificially inflated valuation of

Tilray, or received compensation that was unjust in light of the Individual Defendants’ bad faith

conduct.

       150.     Plaintiff, as a shareholder and a representative of Tilray, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, benefits, and other compensation, including any performance-based or

valuation-based compensation, obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary and contractual duties.

       151.     Plaintiff on behalf of Tilray has no adequate remedy at law.

                                           FOURTH CLAIM

                      Against Individual Defendants for Abuse of Control

       152.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       153.     The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Tilray, for which they are legally responsible.

       154.     As a direct and proximate result of the Individual Defendants’ abuse of control,

Tilray has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Tilray has




                                                 43
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 44 of 48



sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       155.     Plaintiff on behalf of Tilray has no adequate remedy at law.

                                           FIFTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       156.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       157.     By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Tilray in a manner consistent with the operations

of a publicly-held corporation.

       158.     As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Tilray has sustained and will continue to

sustain significant damages.

       159.     As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       160.     Plaintiff on behalf of Tilray has no adequate remedy at law.

                                           SIXTH CLAIM

                 Against Individual Defendants for Waste of Corporate Assets

       161.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       162.     As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, to engage in internal




                                                 44
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 45 of 48



investigations, and to lose financing from investors and business from future customers who no

longer trust the Company and its products.

       163.     Furthermore, the Individual Defendants caused themselves to receive excessive

compensation from the Company given their misconduct, thereby wasting the Company’s assets.

       164.     As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       165.     Plaintiff on behalf of Tilray has no adequate remedy at law.

                                        SEVENTH CLAIM

                Against Defendants Kennedy and Castaneda for Contribution
                     Under Sections 10(b) and 21D of the Exchange Act

       166.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       167.     Tilray, along with Defendants Kennedy and Castaneda are named as defendants in

the Securities Class Action, which asserts claims under the federal securities laws for violations of

Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated thereunder. If

and when the Company is found liable in the Securities Class Action for these violations of the

federal securities laws, the Company’s liability will be in whole or in part due to Defendants

Kennedy and Castaneda’s willful and/or reckless violations of their obligations as officers and/or

directors of Tilray.

       168.     Defendants Kennedy and Castaneda, because of their positions of control and

authority as CEO and CFO of Tilray, respectively, were able to and did, directly and/or indirectly,

exercise control over the business and corporate affairs of Tilray, including the wrongful acts

complained of herein and in the Securities Class Action.




                                                 45
              Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 46 of 48



       169.     Accordingly, Defendants Kennedy and Castaneda are liable under 15 U.S.C. §

78j(b), which creates a private right of action for contribution, and Section 21D of the Exchange

Act, 15 U.S.C. § 78u-4(f), which governs the application of a private right of action for

contribution arising out of violations of the Exchange Act.

       170.     As such, Tilray is entitled to receive all appropriate contribution or indemnification

from Defendants Kennedy and Castaneda.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

                (a)     Declaring that Plaintiff may maintain this action on behalf of Tilray, and

that Plaintiff is an adequate representative of the Company;

                (b)     Declaring that the Individual Defendants have breached or aided and

abetted the breach of their fiduciary duties to Tilray;

                (c)     Determining and awarding to Tilray the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

                (d)     Directing Tilray and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with applicable

laws and to protect Tilray and its shareholders from a repeat of the damaging events described

herein, including, but not limited to, putting forward for shareholder vote the following resolutions

for amendments to the Company’s Bylaws or Certificate of Incorporation and the following actions

as may be necessary to ensure proper corporate governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop

              and implement procedures for greater shareholder input into the policies and



                                                 46
            Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 47 of 48



            guidelines of the board;

                     2. a provision to permit the shareholders of Tilray to nominate at least three

            candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)      Awarding Tilray restitution from Individual Defendants, and each of them;

               (f)      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)      Granting such other and further relief as the Court may deem just and

proper.

                                        JURY DEMAND

Plaintiff hereby demands a trial by jury.



Dated: May 29, 2020                           Respectfully submitted,

                                              THE BROWN LAW FIRM, P.C.

                                              /s/ Timothy Brown
                                              Timothy Brown
                                              240 Townsend Square
                                              Oyster Bay, New York 11771
                                              Telephone: (516) 922-5427
                                              Facsimile: (516) 344-6204
                                              Email: tbrown@thebrownlawfirm.net

                                              Counsel for Plaintiff




                                                 47
Case 1:20-cv-04135 Document 1 Filed 05/29/20 Page 48 of 48
